April 25, 1962

Mr. W. W. Jackson               Onlnion No. WW-1321
Ch&rman-
State Board of Education        Re:   Whether the State Board
Austin, Texas                         of Education has the
                                      authority to establish
                                      and pay salary supple-
                                      mentations from certain
                                      special funds to personnel
                                      In positions not classified
                                      under the provisions of
                                      H. B. 189, Acts of the
Dear Mr. Jackson:                     57th Legislature.
          You have requested an opinion from this office upon
the question of:
          11
           . a . does the State Board of Education
     have the authority to establish and pay a supple-
     mentation to the salaries of the Commissloner of
     Education, Deputy Commissioner of Education and
     certain of the Assistant Commissioners of Education
     from Federal Funds received by the State Eoard of
     Education under the Vocational Education Act of
     1946, Public flaw 586, 79th Congress, and the
     National Defense Education Act, Public Law 85-
     864, Titles III, V, and X when the contract under
     which each of these funds are paid to the State
     Board of Education specifically provide for the
     supplementation of salaries?"
          House Bill 468, Acts of the 57th Legislature, Regular
Session, 1961, Chapter 468, page 1052, codified as Article 2654-
3b, Vernon's Civil Statutes, provides in Section 5 thereof that:
          "The State Board of Education shall be respon-
     sible for maintaining State programs and activities
     designed to bring about Improvement in the public
     schools. In discharging this responsibility, the
     Board Is authorized to enter into contracts for
     arants from both aublic and urlvate organizations
     and to expend such funds for-the
     and in accordance with the terms
     with the contracting agency." (ti
          Senate Bill 1, Acts of tne 5'7thJ,egislatlAre,
                                                       First
Callei;Session, 1961, the General Appropriations Bil.1,provides
in Article IV In the departmental appropriation to the Central
‘:i!ucation
          Agellcythat:
         “The proper officer or o!Yi’icers
                                         of the Central
    Li;I.icatior1
              Agency are hereby authorized,to make ap-
    plication for and accept any other gifts, grants or
    allotments from the United States Goveri.mentor
    other sources to be used on coogerat%ve and other
    projects and programs 1n Texas. Ar;ysuch Federal
    and other funds as may 'bedepositel,In the State
    Treasury are hereby appropriated to the specif’ic
    nuruoses authorized bs the Federal Government and
    bther contracting organizations, grrtlie Ztate
    Board of klucation is authorized to exznd the,;e
    f'ur!ds
          in accordance with the terms of the cont:zct
    with the contracting agent.‘” (Emphas!.sam
           Your letter states that contracts with the Federal
Government  which govern the expenditure of Federal funds in
r:L:chareas as Vocational Education, Guidance and Testing, Im-
proving Instruction in Mathematics, Science and Modern Ianguages
and for the Improvement of Statistical Services contain specific
provisions for the payment of supplementations to salaries in
i;uchamounts as are authorized by the State Board o~i'Education.
Illustrative of this point is the provision in the contract
between the TJnitedStates Government and the Texas Central Kduca-
tion Agency pertaining to the State Plan for the Strengthening
oi Instruction In Science, Mathematics and Foreign ,!anguages
nnrsuant to the National Defense Education Act, Pubi~icJ,aw,?5-
204, Sections 301-304, Title III, 85th Congress, wh’!,o!?
                                                        proYtl!es
that :
          "2.9   Identifying and Prorating Expenses
          Salary payments and the supplementation ci'
     salaries will be in such amounts a,sare de+;eK-?ned
     by the State Board of Education. . . .II (E~phasi:;
     added]
          In view.of the provisions of Section 5 of'Article
26sh-3b and Senate Bill 1, we are of the opinion that the Leg-
islature intended for the funds received by the Central Xucaticn
Agency, .o
        Lrom such sou'rcesas public or ;Jr,tvate
                                               orgarr?zation::,
to be expended in the manner and for the reasons set i'o,rtlq
                                                            ifi
the contracts entered into between the Central.Educa~t<.on
                                                         !&;ehcy
and t,hepublic or private OrganiZatiOn granting slJ?hf”~n!i.i:.
:/her.
     such contracts have provisions allowing the :unds to be uc~
I   .




        _--   --




              Mr. W. W. Jackson, page 3 (WW-1321)


              for the supplementation of salaries, such as In the previous
              illustration, we are of the opinion that the State Board of
              Education is authorized to use the granted funds for the
              supplementation of salaries.
                        Supplementation of salaries under similar condltlons
              has been u held by this office In Attorney General Opinion No,
              O-3879 (19E l), pertaining to the Department of Public Welfare,
              and Attorney General Opinion No. O-6735 (1945!, pertaining
              to the State Commisslon for the,Blind.

                                      SUMMARY
                          Pursuant to Article 2654-3b and Senate Bill
                          1, supplementation of salaries from funds granted
                          to the Central Education Agency from public and
                          private organizations is autkorlzed when the con-
                          tracts between the Central Education Agency and
                          the public or private organizations granting such
                          funds provide that such funds may be used for
                          supplementation of salaries.
                                                Yours very truly,
                                                 WILL WILSON
                                                ,Attorney-General   of   Texas


                                            By: Pat Bailey
              PB:wb:mkh                         Assistant

              APPROVED:
              OPINION COMMITTEE
              J. C. Davis, Chairman
              Jay Howell
              W. 0. Shultz
              Charles Lit-id
              John Hofmann
              REVIEWED FOR THE ATTORNEY GENERAL
              BY: Houghton Brownlee, Jr.